DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 24 July 2019.  Claims 21-40 are pending and have been examined. Claims 1-20 were canceled in a preliminary amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 21-40 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 21-40 is/are directed to the abstract idea of determining and providing information indicating a particular solution to an issue and updating the knowledgebase. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (21-40) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (21-27) is/are directed to a method, claim(s) (28-34) is/ are directed to a device, and claims(s) (35-40) is/are directed to a non-transitory computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 21-40 recite(s) a mental process. Specifically the independent claims 21, 28, and 35 recite a mental process: as drafted, the claim recites the limitation of determining issues and using information from a knowledgebase to determine solutions to the issues and then update the knowledgebase accordingly which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the by a processor language, the claim encompasses the user manually analyzing information regarding issues and based on understood previous information determine a solution to the issues. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.



Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving, providing and updating steps required to use the determining do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor is used to perform both the determining steps.  The processor in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining and providing information indicating a particular solution to an issue and updating the knowledgebase). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): providing output information, receiving input information, updating a resolution history, and updating the knowledgebase performs the determining steps. The providing, receiving, and updating steps are recited at a high level of generality (i.e., as a general means of providing, receiving, and updating for use in the determining step), and amounts to mere data transferring, which is a form of insignificant extra-solution activity. The processor that performs the determining step is also recited at a high level 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 21-40 recite(s) determining, providing output information, receiving input information, updating a resolution, determining a resolution, and updating the knowledge base which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for determining, providing, receiving, updating, determining and updating which is the abstract idea steps of valuing an idea (determining and 

Thus the claims recites an abstract idea directed to a mental process (i.e. to determine an issue and determine a resolution status).  Using a computer to determining, providing, receiving, updating, determining and updating the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The determining and providing information indicating a particular solution to an issue and updating the knowledgebase would clearly be to a mental activity that a company would go through in order to decide how to solve issues.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage issues:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 24, 25, 31, 32, 38, and 39 recite limitations which further limit the claimed analysis of data.

Claims 22, 23, 26, 27, 29, 30, 33, 34, 36, 37, and 40 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer 

No claims recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the issues and using previous data to determine a solution to the issue.  This is not a technical or technological problem but is rather in the realm of issue resolution and therefore an abstract idea.

Step 2B

The claim(s) 21-40 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.



Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 21-26, 28-33, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Patent Publication 2010/0077008 A1) (hereafter Davis) in view of Official Notice.

	Referring to Claim 21, Davis teaches a method, comprising:

determining, by a device and based on identifying an issue to be resolved, at least one of: a set of resolved issues associated with the issue, one or more metrics associated with the set of resolved issues, one or more causes associated with the set of resolved issues, one or more resolutions associated with the set of resolved issues, or one or more suggestions based on the one or more causes and the one or more resolutions (see; par. [0023] of Davis teaches using a computing device, par. [0025] to identify an issue that needs to be resolved, par. [0012] that utilizes previous resolution history related to the issue, as well as using a scoring of the solution to determine effectiveness).

providing, by the device and for presentation via a user interface, output information including: (see; par. [0012] of Davis teaches presenting information from a knowledge management system on a computing device a user portal that presents information regarding the solutions to the user).

information associated with a business process workflow (see; par. [0012] of Davis teaches a display of a portal that provides, information par. [0011] information from business rules (i.e. business process information), par. [0022]-[0023] a knowledge management system also including workflow information).

information associated with a set of technical solution workflows identified in a knowledgebase (see; par. [0037] of Davis teaches information that is provided includes technical validation (i.e. technical solution) that, par. [0039] that is incorporated into workflow steps, which par. [0022] gathers information from a knowledge management system).

information associated with identifying a particular solution step, of a set of technical solution steps, for resolving the issue, including at least one of: the one or more metrics, the one or more causes, the one or more resolutions, or the one or more suggestions (see; par. [0025] of Davis teaches information related to the solution which includes a scoring of the solutions usefulness).

receiving, by the device and via the user interface, input information including information associated with implementing the particular solution step (see; par. [0071] of Davis teaches receiving using a portal information regarding a particular solution).

updating, by the device and based on the input information, a resolution history to identify at least one of: a business process associated with the issue, one or more business process steps, a particular solution workflow, or one or more solution steps associated with the particular solution workflow (see; par. [0034] of Davis teaches the updating the improvement steps associated with the issue).

determining, by the device, a resolution status associated with the issue (see; par. [0078] of Davis teaches determining an issue resolution status).

updating, by the device, the knowledgebase based on the updated resolution history and the resolution status (see; par. [0034] and par. [0078] of Davis teaches updating a knowledge management system based on an issue resolution status and par. [0028] issue resolution history).

Davis teaches a knowledge management system (par. [22], Davis), but does not explicitly disclose a knowledgebase, however the Examiner takes Official Notice that it is while not specifically called a knowledgebase the knowledge management system stores information to be used in the analysis of the solution to the system as a knowledgebase would).

It would be obvious to one of ordinary skill in the art at the time of the invention to expand the method of Davis to include knowledge management system because it would allow the same access of information and provide the function of a knowledgebase providing allowing the program overall to access the information efficiently.

	Referring to Claim 22, see discussion of claim 21 above, while Davis in view of Official Notice teaches the method above, Davis further discloses a method having the limitations of:

tailoring a user interface to create a tailored user interface based on identifying at least one of: a particular user, a particular user device, or a class associated with the particular user (see; par. [0027] of Davis a user portal on a computer to interface the solution system, par. [0036] and Fig. 4a-4b providing a solution is tailored for the user and provide, par. [0025] a user specific solution, for par. [0026] user specific devices).

wherein providing, for presentation via the user interface, the output information comprises: providing, for presentation via the tailored user interface, the output information (see; par. [0072] of Davis teaches a display that provides the solution, where par. [0036] the solution is tailored for the user).


	Referring to Claim 23, see discussion of claim 21 above, while Davis in view of Official Notice teaches the method above, Davis further discloses a method having the limitations of:

updating the knowledgebase to identify the one or more solution steps in the knowledgebase based on determining that: (see; par. [0034] of Davis teaches the updating of the knowledge management system and includes process improvements, par. [0032] based on effectiveness of resolving the issue).

the knowledgebase does not already identify the one or more solution steps (see; par. [0037] of Davis teaches a knowledge management system updates a new resolution slip).

the resolution status is associated with the issue being resolved by the one or more solution steps (see; par. [0037] of Davis teaches a resolution updates existing solutions (i.e. solutions steps)).

Davis teaches a knowledge management system (par. [22], Davis), but does not explicitly disclose a knowledgebase, however the Examiner takes Official Notice that it is while not specifically called a knowledgebase the knowledge management system stores information to be used in the analysis of the solution to the system as a knowledgebase would).

It would be obvious to one of ordinary skill in the art at the time of the invention to expand the method of Davis to include knowledge management system because it would allow the same access of information and provide the function of a knowledgebase providing allowing the program overall to access the information efficiently.


Referring to Claim 24, see discussion of claim 23 above, while Davis in view of Official Notice teaches the method above, Davis further discloses a method having the limitations of:

determining that the resolution status is associated with the issue being resolved by the one or more solution steps further comprises: identifying the issue as being resolved (see; par. [0034] and par. [0078] of Davis teaches updating a knowledge management system based on an issue resolution status and par. [0028] issue resolution history, where par. [0050] this includes verifying if the issue is resolved).

identifying the one or more solution steps as being approved (see; par. [0050] of Davis teaches a user identifying the satisfaction to the solution to the issue (i.e. approval)).


	Referring to Claim 25, see discussion of claim 21 above, while Davis in view of Official Notice teaches the method above, Davis further discloses a method having the limitations of:

identifying another device associated with a client experiencing the issue (see; par. [0023], and par. [0027]-[0028] of Davis teaches identifying multiple device of a user as part of a determination of additional user information).

generating a resolution notification based on the updated resolution history, the resolution notification identifying: the issue, the particular solution step, and the resolution status associated with the issue (see; par. [0087] of Davis teaches the generating of a resolution data, including par. [0086] an indication of resolution which includes, par. [0047] the issue that is resolved, solution information that is stored, and status).

sending the resolution notification to the other device (see; par. [0087] of Davis teaches the generating of a resolution data, including par. [0086] an indication of resolution status, where the information par. [0027] is provided on the user portal on a computer).


	Referring to Claim 26, see discussion of claim 21 above, while Davis in view of Official Notice teaches the method above, Davis further discloses a method having the limitations of:

providing, for presentation, the information associated with the business process workflow based on user input associated with selecting a business process from a set of business processes identified in the knowledgebase (see; par. [0027] of Davis teaches a user portal system that provides presentation of information, where information includes par. [0023] a workflow solution, based on additional information from par. [0083]-[0084] a knowledge repository which provides steps to be performed).

providing, for presentation, the information associated with the particular solution workflow based on user input associated with selecting a particular solution workflow from a set of solution workflows identified in the knowledgebase (see; par. [0030] of Davis teaches providing using a portal (i.e. presentation) in order to select a preferred solution a sequence of workflow, which gathers additional information from a par. [0010] a knowledge management system).

providing, for presentation, the information associated with the particular solution step based on user input associated with selecting a corresponding suggestion from the one or more suggestions (see; par. [0030]-[0034] of Davis teaches using a portal to provide a solution including multiple solutions based on previous resolution history).

Davis teaches a knowledge management system (par. [22], Davis), but does not explicitly disclose a knowledgebase, however the Examiner takes Official Notice that it is while not specifically called a knowledgebase the knowledge management system stores information to be used in the analysis of the solution to the system as a knowledgebase would).

It would be obvious to one of ordinary skill in the art at the time of the invention to expand the method of Davis to include knowledge management system because it would allow 


	Referring to Claim 28, Davis in view of Official Notice teaches a device.  Claim 28 recites the same or similar limitations as those addressed above in claim 21, Claim 28 is therefore rejected for the same reasons as set forth above in claim 21, except for the following noted exception, however,

one or more memories and one or more processors communicatively coupled to the one or more memories, (see; par. [0022] of Davis teaches using memory and processors).


	Referring to Claim 29, see discussion of claim 28 above, while Davis in view of Official Notice teaches the device above Claim 29 recites the same or similar limitations as those addressed above in claim 22, Claim 29 is therefore rejected for the same or similar limitations as set forth above in claim 22.

	Referring to Claim 30, see discussion of claim 28 above, while Davis in view of Official Notice teaches the device above Claim 30 recites the same or similar limitations as those addressed above in claim 23, Claim 30 is therefore rejected for the same or similar limitations as set forth above in claim 23.

	Referring to Claim 31, see discussion of claim 30 above, while Davis in view of Official Notice teaches the device above Claim 31 recites the same or similar limitations as those 

	Referring to Claim 32, see discussion of claim 28 above, while Davis in view of Official Notice teaches the device above Claim 32 recites the same or similar limitations as those addressed above in claim 25, Claim 32 is therefore rejected for the same or similar limitations as set forth above in claim 25.

	Referring to Claim 33, see discussion of claim 28 above, while Davis in view of Official Notice teaches the device above Claim 33 recites the same or similar limitations as those addressed above in claim 26, Claim 33 is therefore rejected for the same or similar limitations as set forth above in claim 26.

	Referring to Claim 35, Davis in view of Official Notice teaches a non-transitory computer readable medium.  Claim 35 recites the same or similar limitations as those addressed above in claim 21, Claim 35 is therefore rejected for the same reasons as set forth above in claim 21, except for the following noted exception, however,

one or more processors (see; par. [0022] of Davis teaches using a processors).


	Referring to Claim 36, see discussion of claim 35 above, while Davis in view of Official Notice teaches the non-transitory computer readable medium above Claim 36 recites the same or 

	Referring to Claim 37, see discussion of claim 35 above, while Davis in view of Official Notice teaches the non-transitory computer readable medium above Claim 37 recites the same or similar limitations as those addressed above in claim 23, Claim 37 is therefore rejected for the same or similar limitations as set forth above in claim 23.

	Referring to Claim 38, see discussion of claim 37 above, while Davis in view of Official Notice teaches the non-transitory computer readable medium above Claim 38 recites the same or similar limitations as those addressed above in claim 24, Claim 38 is therefore rejected for the same or similar limitations as set forth above in claim 24.

	Referring to Claim 39, see discussion of claim 35 above, while Davis in view of Official Notice teaches the non-transitory computer readable medium above Claim 39 recites the same or similar limitations as those addressed above in claim 25, Claim 39 is therefore rejected for the same or similar limitations as set forth above in claim 25.


Claim 27, 34, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Patent Publication 2010/0077008 A1) (hereafter Davis) in view of Official Notice in further view of Baron et al. (U.S. Patent Publication 20060064486 A1) (hereafter Baron).

Referring to Claim 27, see discussion of claim 21 above, while Davis in view of Official Notice teaches the method above, Davis further discloses a method having the limitations of:

updating the resolution history to identify (see; par. [0034] of Davis teaches updating resolution steps that are stored for future use (i.e. history)).

a cause associated with the issue (see; par. [0035] of Davis teaches a providing an analysis of issues received by the solution network (i.e. cause)).

the resolution status associated with the issue (see; par. [0035] of Davis teaches identifying the success resolution status of solution options).

one or more user identifiers corresponding to one or more users associated with resolving the issue (see; par. [0047]-[0049] of Davis teaches user selected options during solution resolutions).

wherein the method further comprises: providing, to the one or more users via a corresponding tailored user interface, one or more notifications based on the updated resolution history (see; par. [0060] of Davis teaches providing a specific user interface that provides information regarding updates to the solution, and can be viewed on, par. [0027] a user portal that provides information specific to them).

Davis in view of Official Notice does not explicitly disclose the following limitation, however,

Baron teaches an effort associated with resolving the issue (see; par. [0815]-[0819] of Baron teaches efforts to solving projects related to solutions).

The Examiner notes that Davis teaches similar to the instant application teaches dynamic online presentation of solutions based on customer symptoms using a knowledge management system.  Specifically, Davis discloses the using a knowledge management system to provide the ability to 

Davis discloses the using a knowledge management system to provide the ability to use issue’s symptoms as search criteria for potential solutions.  However, Davis fails to disclose an effort associated with resolving the issue.

Baron discloses an effort associated with resolving the issue.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Davis the an effort associated with resolving the issue as taught by Baron since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Davis and Baron teach the collecting and analysis of data regarding issues that need to be identified and solved in a business environment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 34, see discussion of claim 28 above, while Davis in view of Official Notice teaches the device above Claim 34 recites the same or similar limitations as those addressed above in claim 27, Claim 34 is therefore rejected for the same or similar limitations as set forth above in claim 27.

Referring to Claim 40, see discussion of claim 35 above, while Davis in view of Official Notice teaches the non-transitory computer readable medium above Claim 40 recites the same or similar limitations as those addressed above in claim 27, Claim 40 is therefore rejected for the same or similar limitations as set forth above in claim 27.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Wong et al. (U.S. Patent Publication 2001/0049615 A1) discloses a method and apparatus for dynamic business management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623